UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re: Chapter 7

Ameer Vicohamead Hanif,

Debtor. Case No. 19-46590

 

Mario Umana and Francisca Rivas,
Plaintiffs,

Adversary Proceeding
No.: Jo- AOlD- C5ES

HUOA WSN
20 LUWLSIO NYALSY3

LENO ASLdNeMNVE “SN

Answer to Complaint

YW/OSAIS9SY
hZ%> V 92 834 0

Your Honor, on February 7, 2020, | received a summons in the mail concerning
the discharge of my debt. After reading the summons I'm in a state of confusion on the
reason why my debt shouldn't be discharged.

One reason presented in the summons was Intoxication of Debtor. After doing
my research | found out if alcohol was involved, the debt isn’t dischargeable, but on my
behalf there isn’t any proof of alcohol usage. Not only isn’t there any proof, in the
summons it states that | was inside of a bar called Essex Lounge in Queens, but there
weren't any video surveillance showing me entering or exiting the bar. In the summons
it also states that | had an altercation with the plaintiff, Mario Umana, but video evidence
used in the criminal proceeding shows no type of altercation between the plaintiff and I.
Video obtain sy the NYPD shows debtor standing by his car while the fight is in process.

Even though intoxication is being used as the reason for the personal injury, hospital

 

MYST
records show that plaintiff, Mario Umana, was Intoxicated (Exhibit A) and also had
“pungent ETOH odor” (Exhibit B). Therefore, showing alcohol usage played a factor on
the plaintiff behalf.

Another reason in the summons of why my debt shouldn’t be discharged is the
Default Judgment against me. At the time of the proceeding for the civil case, | was on
trial in Supreme Court. Debtor was advised by lawyer not to appear, as in any statement
made can be used against me in criminal proceeding. Not knowing any better, | followed
the advice of my lawyer because my life was in hand and | trusted the words he said.
The plaintiff was granted ten million dollars by default against me and there is no way
for me to pey that. I’m a father of two little boys and a husband of a wife who doesn’t
work because she js still in school. Basically, all the weight is on my shoulders to give
my wife end Kids the life they deserve and being held responsible for a crime | didn’t
commit makes it much harder for me to do so.

Furthermore, in tne summons, it states Bankruptcy Code 522(q)(1) (B)(iv)
provides, .n -e evant part, that the debtor may not exempt or discharge a debt for:

(vi any criminal act, intentional tort, or willful or reckless misconduct that

caused serious physical injury or death to another individual in the
Preceding 5 years.

In the Susreme Court wall, more than one indictment charge (Exhibit C) used the same

  

   

Sankrupicy Code above. On completion of trial, debtor was found not

at

words as i

guilty on ai charges other than counts 21 and 22.

 

 
entire life changed after being accused for a crime that he did not commit. Not only did |
not commit the crime | was accused of, witnesses statements helped prove my
innocence. One witness stated that a fight broke out and as she crossed the street she
was hit by an unknown car and doesn’t remember anything after that (Exhibit D).
Another witness stated that he saw his wife and plaintiff, Mario Umana, hit by a car
traveling east bound on Jamaica Avenue and also made a U-Turn as he tried to chase
down the car (Exhibit E). In Exhibit E, witness stated he saw his wife and brother, Mario
Umana, unconscious laying in the streets. All of these statements help prove my
innocence in court because video evidence doesn’t match the statements made and
each person had a different story when interviewed that same morning. Not only did
their statements not correspond, plaintiff, Mario Umana, also stated in court summons
that he was pinnec between two cars when he was hit. Yet, in hospital reports (Exhibit A
and B) cleint states car jumped the curb and struck him. Nowhere in the criminal
proceeding were there any proof of a car jumping the curb, and if a car did jump the
curb, it woulc be signivicant damage to the car and even damage to the bus stop right
where the incident took pla

Never the less, | am truly sorry for what happen to the plaintiff and | can only
imagine what he went thru and is still dealing with, but | shouldn’t be held responsible
for a tracic event that | didn't cause. This road has taken a toll on me physically and

~onor, as you read this | hope you understand where | am coming

 

rom and can see how much of a heartache this is on my family and |. Bankruptcy was

 

my only cotor to relleve myself from this debt because he was already granted a

default : uinst rne. However, the ammount granted to him is a number that |

 
won't ever be able to pay off and it would make life harder than it is for me already to
take care of my growing family.

WHEREFORE, debtor respectfully request that this Court enter a Judgement
granting relief from debt as this Court may deem just and proper.

Dated: February 22, 2020

 

A \/ aT

Ameer Mohamead Haniff
87-37 78" street,

Woodhaven, NY 11421.

 
 

 
 

 
 
 

 

 
 
